Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  July 28, 2021                                                                                     Bridget M. McCormack,
                                                                                                                 Chief Justice

                                                                                                             Brian K. Zahra
                                                                                                           David F. Viviano
  162589(67)                                                                                           Richard H. Bernstein
                                                                                                       Elizabeth T. Clement
                                                                                                        Megan K. Cavanagh
  PEOPLE OF THE STATE OF MICHIGAN,                                                                      Elizabeth M. Welch,
            Plaintiff-Appellee,                                                                                       Justices
                                                                     SC: 162589
  v                                                                  COA: 347705
                                                                     Oscoda CC: 17-001523-FC
  JEFFREY TRAVIS TOENSFELDT,
             Defendant-Appellant.
  _________________________________________/

          On order of the Chief Justice, the motion of defendant-appellant to file a supplement
  to his application for leave to appeal is GRANTED. The supplement will be accepted for
  filing if submitted on or before August 20, 2021.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                                   July 28, 2021

                                                                               Clerk